Citation Nr: 0900827	
Decision Date: 01/08/09    Archive Date: 01/14/09	

DOCKET NO.  05-41 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities, claimed as 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, claimed as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for basal cell 
carcinoma, to include as secondary to Agent Orange exposure.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic lung disorder.  

7.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

9.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the VARO in 
Little Rock, Arkansas, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
October 2007 at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.

For reasons which will be set forth in a REMAND appended to 
the decision below, the issues of the veteran's entitlement 
to service connection for bilateral peripheral neuropathy of 
the upper extremities secondary to service-connected diabetes 
mellitus, bilateral peripheral neuropathy of the lower 
extremities secondary to service-connected diabetes mellitus, 
as well as the veteran's claims for service connection for a 
chronic lung disorder, his entitlement to an initial 
disability rating in excess of 50 percent for PTSD, and his 
entitlement to a TDIU are being deferred pending further 
development.  


FINDINGS OF FACT

1.  There is no competent medical evidence of any heart 
disorder during service or for years thereafter, nor is there 
competent evidence that any current heart disability is 
causally or etiologically related to the veteran's service-
connected diabetes mellitus.  

2.  There is no competent medical evidence of impotence 
during service or for years thereafter, nor is there 
competent evidence that any current impotence is causally or 
etiologically related to the service-connected diabetes 
mellitus.  

3.  There is no competent medical evidence of any basal cell 
carcinoma during service or for many years thereafter, nor is 
there competent evidence that any current basal cell 
carcinoma is causally or etiologically related to Agent 
Orange exposure or to the service-connected diabetes 
mellitus.

4.  There is no competent evidence that any current loss of 
use of a creative organ was present during service or for 
years thereafter, nor is there competent medical evidence 
that any current loss of use of a creative organ is causally 
or etiologically related to the veteran's service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for a heart disorder, to include as 
secondary to service-connected diabetes mellitus is not 
warranted.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).

2.  Service connection for impotence, to include as secondary 
to service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303, 3.310, (2008).

3.  Service connection for basal cell carcinoma, to include 
as secondary to Agent Orange exposure, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Service connection for loss of use of a creative organ is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1).

The veteran has been advised of VA's duties to notify and 
assist him in the development of his claims with regard to 
these matters.  Various letters have explained the evidence 
necessary to substantiate his claims, the evidence that VA 
was responsible for providing, and the evidence he was 
responsible for providing.  By communication dated in 
November 2007, he was also apprised as to how VA determines a 
disability rating and how VA determines an effective date.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran and obtaining evidence 
to support his claims.  He was accorded the opportunity to 
give testimony before the Board via a video conference 
hearing with the undersigned in February 2007.  A transcript 
of the hearing proceedings is of record and has been 
reviewed.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
service connection claim, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) if insufficient competent medical evidence is on file for 
VA to make a decision on the claim.  In this case, a review 
of the record is without competent medical evidence 
indicating that the claimed disabilities or symptoms may be 
associated with military service or with a service-connected 
disability.  There is no continuity of symptomatology between 
any symptoms the veteran currently experiences and any 
symptoms present in service.  Also, there is no competent 
evidence suggesting a relationship to the veteran's service-
connected diabetes mellitus.  Accordingly, an examination is 
not warranted under the criteria set forth in McLendon.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Reports of VA outpatient visits on various occasions over the 
years are of record and have been reviewed.  The case has 
been in appellate status for several years already.  The 
veteran has had ample opportunity to submit evidence in 
support of his claims.  The Board notes that he is 
represented by a highly qualified service organization.  
While the record shows VA could have done a better job of 
apprising the veteran of the evidence needed to substantiate 
service connection claims on a secondary basis, the Board 
finds no prejudice to him as he has demonstrated actual 
knowledge of this information, as reflected in testimony 
given at a video conference hearing with the undersigned in 
February 2007 when he made specific statements with regard to 
the issues at hand.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (determining that no prejudicial error to a veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  See 
38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, any prejudice presumed as a result of 
the deficient VCAA notice with regard to secondary service 
connection has been rebutted.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran and, thus, no 
additional assistance or notification is required with regard 
to the issues pertaining to heart disease, impotence, 
carcinoma, and loss of use of a creative organ.  The veteran 
has suffered no prejudice with regard to these issues that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 383 (1993).

Pertinent Laws and Regulations

Service connection for VA compensation purposes with regard 
to his disabilities regarding disease or injury incurred in 
the line of duty or for aggravation of preexisting injury 
sustained in the active military, naval, or air service.  
38 U.S.C.A. § 1110.

When a veteran seeks service connection for a disability, 
consideration shall be given to the supporting evidence if 
consistent with the places, types, and circumstances of 
service, as evidenced by service records, the history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303 (a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service, or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303 (b).  

Pursuant to 38 C.F.R. § 3.310 (a) a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998).  (Noting requirements for 
establishing service connection on a secondary basis).  In 
order to establish a secondary service connection claim, the 
veteran must show:  (1) the existence of a current secondary 
disability; (2) the existence of a service-connected 
disability; and (3) evidence that the service-connected 
disability proximately caused the secondary disability.  
38 C.F.R. § 3.310 (a).  A veteran may also establish 
secondary service connection by demonstrating that his 
current (secondary) disability became aggravated or worsened 
by the already service connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  (Holding that "when aggravation 
of a veteran's nonservice-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
("Additional disability resulting from the aggravation of a 
nonservice-connected [secondary] condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310 (a)").  If the veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310 (a).

Heart Disease

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of heart disease and it is not otherwise contended.  
The veteran essentially maintains that he has a heart 
disorder secondary to his service-connected diabetes 
mellitus.  However, there is no medical evidence of record 
showing that his diabetes mellitus has caused or aggravated a 
heart disorder.  The veteran has been tested and evaluated 
for heart disease, but there is no confirmed diagnosis of a 
chronic heart disease of record.  The veteran was seen for 
evaluation in January 2007 for a 3-month history of chest 
pain.  At that time notation was made of a known history of 
pericarditis with removal of fluid from around the heart 
region in 2004.  However, testing was essentially 
unremarkable and a diagnosis of a chronic heart disorder was 
not made.  The veteran has not brought forth competent 
evidence from a medical professional of the presence of a 
chronic heart disorder and service connection therefore 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (the Court stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability...In 
the absence of proof of a present disability, there can be no 
valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The Board is aware of the veteran's assertions that he has a 
chronic heart disease attributable to his service-connected 
diabetes mellitus.  However, there is no medical evidence of 
record showing a current diagnosis of a chronic heart 
disorder, let alone one attributable to diabetes mellitus.  
The veteran himself is not competent to provide a nexus as to 
causation since the evidence does not show that he has the 
requisite knowledge of medical principles that would allow 
him to render opinions regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


Basal Cell Carcinoma

The veteran's basal cell carcinoma was not first clinically 
documented for years following service discharge.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 3.307 
(a) (6) (iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (d) are also 
satisfied:  chloracne or other acne form disease consistent 
with chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  38 C.F.R. § 3.309 (e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which is it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41, 446 
(1996); 59 Fed. Reg. 341-46 (1994).  However, an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041 (Fed. Cir. 1994).

The veteran served in Vietnam and is therefore presumed to 
have been exposed to herbicides.  See 38 C.F.R. § 3.307 (a 
(6).

However, with regard to the possibility of service connection 
on a presumptive basis, the applicable law does not include 
basal cell carcinoma as a condition for which presumptive 
service connection may be granted.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307 (a) (6), 3.309 (e).  Thus, service 
connection on a presumptive basis as due to herbicide 
exposure is not warranted.  

There is also no competent evidence of basal cell carcinoma 
manifest to a compensable degree within one year of 
separation from active duty service.  Thus, service 
connection on a presumptive basis under the provisions of 
38 C.F.R. §§ 3.307 and 3.309 related to chronic conditions is 
not warranted.  

With regard to service connection on a direct basis, his 
service treatment records did not show any treatment or 
evaluation, and the disability was not shown for years 
following service.  Therefore, a chronic condition is not 
shown during service.  38 C.F.R. § 3.303.  A lengthy period 
of time without the presence of treatment or evaluation for 
basal cell carcinoma is evidence that there has not been a 
continuity of symptomatology and weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board has also considered whether the veteran's basal 
cell carcinoma is the result of his service-connected 
diabetes mellitus.  However, there is no competent evidence 
of record indicating that the veteran has or had basal cell 
carcinoma that was caused or aggravated by his service-
connected diabetes mellitus.  The only evidence of record, 
which links basal cell carcinoma to the veteran's active 
service, to include a service-connected disability, or to 
exposure to herbicides, is the veteran's own allegations.  
However, as discussed above, a lay person is generally not 
capable of opining on matters requiring medical knowledge, 
and the asserted relationships between the claimed basal cell 
carcinoma and either his herbicide exposure or service-
connected diabetes mellitus are not matters to which the 
veteran is qualified to render opinions.  See Chandler v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, taking into account the veteran's service treatment 
records, his post service medical records, the absence of any 
medical evidence linking his claim to basal cell carcinoma to 
service or to his service-connected diabetes mellitus, and 
the lack of evidence of any continuity of symptomatology 
since service, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for basal cell carcinoma.




Impotence

With regard to impotence, the veteran claims he has impotence 
secondary to his service-connected diabetes mellitus.  
However, a review of the medical evidence of record shows no 
diagnosis of or treatment for erectile dysfunction or 
complaints pertaining to impotence.  There are a number of 
medical records in the claims file and the medical reports do 
not refer to erectile dysfunction or impotence.  In the 
absence of proof of in service incurrence or aggravation of a 
current disability associated with impotence or erectile 
dysfunction, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43o-144 (1992).  

The Board notes that even if the veteran is currently having 
problems with impotence, there is no nexus between any 
currently claimed impotence and the veteran's military 
service, to include his service-connected diabetes mellitus.  
As noted above, laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board emphasizes that in order to be considered for service 
connection, a claimant must first have a disability.  
Symptoms alone, without a finding of an underlying disorder 
cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, 
service connection may not be granted.

Loss of Use of a Creative Organ

It is provided under 38 U.S.C.A. § 1114 (k), where a veteran, 
as a result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs, then compensation shall be awarded for such loss or 
loss of use.  Impotence is tantamount to loss of use of a 
creative organ.

As noted above, in this case, the veteran complains of 
impotence and associates the condition to his service-
connected diabetes mellitus.  However, as noted above, there 
is no clinical diagnosis of record pertaining to erectile 
dysfunction or impotence.  Accordingly, it follows that 
special monthly compensation for loss of use of a creative 
organ is not in order.  The Board has considered the 
assertions advanced by the veteran in connection with the 
claim.  However, as a layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on medical matters, such as 
whether he has lost the use of a creative organ due to 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  (A layperson is generally not capable of opining 
on matters requiring medical knowledge).  


ORDER

Service connection for heart disease, to include as secondary 
to diabetes mellitus, is denied.

Service connection for basal cell carcinoma, to include as 
due to Agent Orange exposure, is denied.  

Service connection for impotence, to include as secondary to 
service-connected diabetes mellitus, is denied.

Special monthly compensation based on the loss of use of a 
creative organ is denied.

REMAND

A review of the evidence of record reveals that additional 
considerations are required before the Board may undertake 
review of the claim with regard to peripheral neuropathy of 
the upper and lower extremities, PTSD, TDIU, and a chronic 
lung disorder.  With regard to the lung disorder, when a 
claim to reopen is involved, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) essentially stated that VA must 
notify a claimant of the information and evidence that is 
necessary to reopen a claim and of what information and 
evidence is necessary to establish entitlement to the 
underlying claim for the benefits sought by the claimant.  
Review of the claims file reveals notice with regard to 
reopening claims of entitlement to service connection for a 
chronic lung disorder is incomplete.  In Kent, the Court 
essentially required VA to describe both specifically and 
affirmatively the kinds of evidence required to constitute 
new and material evidence.  A review of the record reveals 
the veteran has not been provided with such information with 
regard to his request to reopen his claim of service 
connection for a chronic lung disorder.  

With regard to the increased rating question, lay statements 
from the veteran's wife and reports of VA outpatient visits 
in April 2008 and November 2008 were associated with the 
claims file in May 2008 and January 2009.  The veteran has 
not waived his right to initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304 (c) (2008).  The Board 
recognizes the claims file was located at the Board in July 
2008.  However, there is no communication of record from the 
veteran or his representative waiving consideration of this 
additional evidence.  The Board notes that the evidence from 
the April 2008 visit is also substantive in nature in that 
there is notation the veteran was going to try a new 
medication at bedtime to treat his nightmares.  Also, he was 
given a Global Assessment of Functioning Score of from 45 to 
50.  Further, at the time of the visit the veteran reported 
an increase in irritability and an increase in nightmares.  
The November 2008 report refers to various medications the 
veteran is taking.

There is insufficient information in the evidence of record 
as to the impact of the veteran's service-connected 
disability, mainly his PTSD and his diabetes mellitus, on his 
ability to maintain or maintain some form of gainful 
employment.  

With regard to peripheral neuropathy involving the upper and 
lower extremities, the evidence of record includes a May 2006 
statement from a board-certified internal medicine physician 
indicating that the veteran "suffers from peripheral 
neuropathy caused by diabetes mellitus."  Elaboration from 
the physician is not of record.  Subsequent VA medical 
records do not address the question of the etiology of 
peripheral neuropathy of any of the extremities.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to his request to reopen a claim 
for service connection for a chronic lung 
disorder in conformity with the guidance 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  VA should also provide the veteran 
with an appropriate VCAA notice with 
regard to his claim for an increased 
rating in conformity with the guidance in 
the cases of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

3.  The veteran should be asked to 
complete an application for individual 
unemployability based on his service-
connected disabilities.  The veteran 
should provide information with regard to 
his work history.  If denied employment 
by any company or individual, the veteran 
should provide that company or 
individual's name and address and provide 
the necessary release authorization for 
any records from any company or 
individual named.

4.  The veteran should be accorded an 
examination by a physician knowledgeable 
in neurological disorders for the purpose 
of determining the nature and etiology of 
any peripheral neuropathy involving the 
upper and/or lower extremities.  If 
peripheral neuropathy is diagnosed, the 
examiner should opine as to whether or 
not it is at least as likely as not 
causally related to the veteran's 
service-connected diabetes mellitus.  Any 
indicated studies and special tests are 
to be conducted by the examiner.  The 
claims file should be made available to 
the examiner for review and that should 
be so noted in the report of examination.  
The complete rationale for any opinion 
expressed should be provided by the 
examiner.  

5.  The veteran should also be accorded 
an examination by a physician 
knowledgeable in psychiatric disorders 
for the purpose of determining the 
current nature and extent of impairment 
attributable to his service-connected 
PTSD.  The examiner should provide a 
current GAF score and a GAF score for the 
past year.  The examiner should describe 
the impact of the veteran's service-
connected psychiatric symptomatology on 
his ability to obtain and maintain some 
form of gainful employment and its impact 
on his basic daily functioning.  The 
complete rationale for any opinion 
expressed should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.
 


	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


